DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 08/07/2019. Claims 1-14 are considered in this office action. Claims 1-14 are pending examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “checks a legal age of the passenger and whether the passenger has a license” of claim 2 and claim 9; “inform a driver of the switch-over of the control authority by the control unit” of claim 5; and “informing, by the control unit, a driver that the control authority was switched to the manual mode” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The abstract of the disclosure is objected to for the following:
Line 1 “An apparatus for switching a control authority of an autonomous vehicle may include” is a phrase which can be implied. Examiner recommends amending the phrase to state “An apparatus for switching a control authority of an autonomous vehicle includes” or “An apparatus for switching a control authority of an autonomous vehicle comprises”
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Par. [0017] line 1 “The apparatus of claim 1, wherein, when it” should read “When it”
Par. [0018] line 1 “The apparatus of claim 6, wherein, when it” should read “When it”
Par. [0031] line 3 “is not be limited” should read “is not to be limited”
Appropriate correction is required.

Claim Objections
Claims 1, 6-8, and 13-14 are objected to because of the following informalities:
The Merriam-Webster dictionary includes as one of the definitions for the term “infer” the definition “guess, surmise”. When the claims are interpreted using this definition of the term “infer”, the claims become indefinite as it is unclear how a control unit would “guess” something. Examiner recommends amending the claims to use “determine” or “detect” or “calculate” in place of “infer” to avoid any potential 35 U.S.C. 112(b) issues
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“capturing unit” in claim 1 line 3 and claim 8 line 2
“storage unit” in claim 1 line 5 and claim 8 line 5
“control unit” in claim 1 line 8 and claim 8 line 2
“autonomous driving unit” in claim 3 lines 2-3, claim 7 line 2, claim 11 line 2, and claim 14 line 3
“seat moving unit” in claim 4 line 1 and claim 10 line 4
“output unit” in claim 5 line 1 and claim 12 line 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claims 1, 3-5, 7-8, 10-12, and 14, the elements “capturing unit”, “storage unit”, “control unit”, “autonomous driving unit”, “seat moving unit”, and “output unit” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While Par. [0034] of the instant specification describes “blocks, units, and/or modules are physically implemented by electronic (or optical) circuits…When the blocks, units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions”, the disclose does not describe a particular structure that corresponds to each of the above stated claim elements, and is devoid of any association between a particular structure and the respective claimed functions. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming (Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239). An indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention (MPEP 2163.03 VI). Therefore, the claims lack adequate written description.
Claims 2-7 and 9-14 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 8, the limitation “determine whether the passenger can drive the vehicle, by inferring a presence and an age of the passenger through the learning information and weights stored in the storage unit from the image inputted from the capturing unit” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Par. [0053] of the instant specification states “the control unit 20 may infer the presence and age of a passenger from the image for each seat by applying learning information and weights which are stored in the storage unit 30 based on deep learning”, however no further description or direction is provided by the inventor regarding how the control unit applies “learning information and weights” to the image, nor is there any description or algorithm provided regarding the “deep learning” upon which the application of the learning information and weights to the image is based. No working example is provided that demonstrates applying learning information and weights based on deep learning to an image in order to infer a presence and age of a 
	Claims 2-7 and 9-14 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.
Regarding claims 2 and 9, the limitation “checks the legal age of the passenger and whether the passenger has a license” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Aside from a recitation of the claim language, there is no description or direction provided by the inventor in the instant specification regarding how the control unit checks a legal age of the passenger and if they have a license. No working example is provided that demonstrates how the control unit would check the legal age of the passenger and whether the passenger has a license. Undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. Therefore, the above state claims are not enabled by the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “capturing unit” in claims 1 and 8, “storage unit” in claims 1 and 8, “control unit” in claims 1 and 8, “autonomous driving unit” in claims 3, 7, 11 and 14, “seat moving unit” in claims 4 and 10, and “output unit” in claims 4 and 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While Par. [0034] of the instant specification describes “blocks, units, and/or modules are physically implemented by electronic (or optical) circuits…When the blocks, units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions”, the disclose does not describe a particular structure that corresponds to each of the above stated claim elements, and is devoid of any association between a particular structure and the respective claimed functions. Further, the corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm (Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239). Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-7 and 9-14 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.
Regarding claim 8, the element “a passenger” in line 8 is indefinite, as it is unclear whether the element is referring to the passenger stated previously in the claim, or to a different passenger. Therefore, the claim is rendered indefinite.
Claim 8 recites the limitations "the determination result of the determining of whether the passenger can drive the vehicle" in line 9 and “the result of the inferring of whether the passenger holds the steering wheel” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 11, the element “a result of the determining” in line 2 is indefinite, as it is unclear whether the element is referring to the result of the determining stated previously in claim 8 from which the claim depends, or to a different result of the determining. Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1).
Regarding claim 1, Ricci teaches “An apparatus for switching a control authority of an autonomous vehicle (Abstract lines 1-2 teaches a system to access user profiles that govern one or more vehicle functions), comprising: a capturing unit configured to capture an image of the inside of a vehicle and provide the captured image (Fig. 6B shows image sensors 622A-B inside the vehicle 104); a storage unit configured to store information (Par. [0226] lines 1-2 teaches the for inferring the presence and age of a passenger and whether the passenger holds a steering wheel, based on deep learning (this limitation recites the intended use of the information stored in the storage unit and thus is not given patentable weight (see MPEP 2114)); and a control unit (Fig. 2 shows a vehicle control system 204) configured to determine whether the passenger can drive the vehicle, by inferring a presence of the passenger (Par. [0291] lines 3-5 teaches the vehicle sensors detecting the presence of an individual within one of the zones 512 inside the vehicle; and Par. [0316] lines 1-3 teaches image sensors 622A-B are used to identify users 216 inside the vehicle 104) through the information stored in the storage unit from the image inputted from the capturing unit (Par. [0461] lines 1-6 teaches the vehicle control system 204 receives the information from the sensors (such as image sensors 622A-B) and uses that information to search the database that is stored within the system data and compares the sensor data to ID characteristics to determine if the person has been identified), infer whether the passenger holds the steering wheel (Par. [0312] lines 6-7 teaches other sensors can detect that the driver has at least one hand on a steering wheel)”, however Ricci does not explicitly teach the information stored in the storage unit is “learning information and weights”, and the control unit configured to infer “an age of the passenger through the learning information and weights according to a manual mode switch request” and “switch the control authority of the vehicle to a manual mode”.
learning information and weights”, and the control unit configured to infer “an age of the passenger through the learning information and weights (Par. [0079] lines 1-8 teaches the occupant sensing controller performs machine learning functions, and the database stores learning engines executable by the occupant sensing controller to process data of occupants received from the interior video camera system and develop demographic metadata on the occupants of the vehicle; and Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle) according to a manual mode switch request” and “switch the control authority of the vehicle to a manual mode (Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request)), the system permits the occupant to obtain manual driving control (switches control authority to manual mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Ricci to incorporate the teachings of Miller to have the information stored in the storage unit taught by Ricci be learning information and weights as taught by Miller and to have the control unit taught by Ricci infer the age of the occupant according to the learning information and weights when there is a manual mode 
	The motivation for doing so would be to use age-based detection of a vehicle operator as a safeguard against a child operating a vehicle on their own (Miller, Par. [0075] lines 4-6).
Regarding claim 3, the combination of Ricci and Miller teaches all the limitations of claim 1 above, and further teaches “wherein when the determine result indicates that the passenger cannot drive the vehicle, the control unit stops the vehicle through an autonomous driving unit (Ricci, Par. [0319] lines 11-20 teaches the vehicle control system 204 can safely take control of vehicle 104 and bring the vehicle 104 to a stop in a safe location in response to a determination from detected sensor data (i.e. determination that passenger cannot drive the vehicle); and Par. [0543] lines 11-14 and 21-29 teaches facial recognition (image data) of a driver can be used to limit what young drivers can do in the car if certain “rules” are broken, where these “rules” are used to restrict or regulate any vehicle function such as the vehicle’s speed and the like and prohibit undesired or unwanted vehicle operations (i.e. can be used to stop the vehicle))”.
Regarding claim 11, the combination of Ricci and Miller teaches all the limitations of claim 8 above, and further teaches “stopping, by the control unit, the vehicle through an autonomous driving unit, when a result of the determining of whether the passenger can drive the vehicle indicates that the passenger cannot drive the vehicle (Ricci, Par. [0319] lines 11-20 teaches the vehicle control system 204 104 and bring the vehicle 104 to a stop in a safe location in response to a determination from detected sensor data (i.e. determination that passenger cannot drive the vehicle); and Par. [0543] lines 11-14 and 21-29 teaches facial recognition (image data) of a driver can be used to limit what young drivers can do in the car if certain “rules” are broken, where these “rules” are used to restrict or regulate any vehicle function such as the vehicle’s speed and the like and prohibit undesired or unwanted vehicle operations (i.e. can be used to stop the vehicle))”.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) and further in view of Canavor et al. (US 2018/0210446 A1).
Regarding claim 2, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “wherein the control unit checks a legal age of the passenger and whether the passenger has a license, when determining whether the passenger can drive the vehicle”.
	From the same field of endeavor, Canavor teaches “wherein the control unit checks a legal age of the passenger and whether the passenger has a license, when determining whether the passenger can drive the vehicle (Par. [0022] lines 3-7 teaches passenger profile data includes user identifying information such as age and whether the passenger has a driver’s license; Par. [0056] lines 1-9 teaches the autonomous vehicle control system identifies a passenger of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Canavor to have the control unit taught by the combination of Ricci and Miller check the age and licensing status of the passenger when determining if the passenger can drive the vehicle as taught by Canavor.
	The motivation for doing so would be to enforce safety rules and regulations as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (Canavor, Par. [0012] lines 4-7).
Regarding claim 9, the combination of Ricci and Miller teaches all the limitations of claim 8 above, however the combination of Ricci and Miller does not explicitly teach “wherein the determining of whether the passenger can drive the vehicle comprises checking a legal age of the passenger and whether the passenger has a license”.
	From the same field of endeavor, Canavor teaches “wherein the determining of whether the passenger can drive the vehicle comprises checking a legal age of the passenger and whether the passenger has a license (Par. [0022] lines 3-7 teaches passenger profile data includes user identifying information such as age and whether the passenger has a driver’s license; Par. [0056] lines 1-9 teaches the autonomous vehicle control system identifies a passenger of the autonomous vehicle by capturing relevant passenger data and providing it to the passenger identification application; Par. [0063] lines 1-11 teaches the vehicle control system identifies which rules are triggered for the identified passenger, where the vehicle control system identifies one or more classes of passengers to which the identified passenger belongs based on the passenger profile data, and for example if the passenger profile data indicates that the passenger is under the age of 18 (i.e. checks a legal age of the passenger and whether the passenger has a license), the vehicle control system determines that certain features of the autonomous vehicle should be disabled (determining whether the passenger can drive the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Canavor to have the determining of whether the passenger can drive the vehicle taught by the combination of Ricci and 
	The motivation for doing so would be to enforce safety rules and regulations as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (Canavor, Par. [0012] lines 4-7).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) and further in view of Yamada (US 2017/0028987 A1).
Regarding claim 4, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “a seat moving unit configured to move a seat of the passenger in the vehicle, wherein when the passenger who can drive the vehicle is not seated in a driver seat after the determining of whether passenger can drive the vehicle, the control unit operates the seat moving unit to move the seat of the passenger to the driver seat”.
	From the same field of endeavor, Yamada teaches “a seat moving unit configured to move a seat of the passenger in the vehicle (Par. [0060] lines 1-8 teaches a seat position changing unit that changes the facing directions and positions of each of a plural number of seats provided in the vehicle to change the seat arrangements), wherein when the passenger who can drive the vehicle is not seated in a driver seat after the determining of whether passenger can drive the vehicle, the control unit operates the seat moving unit to move the seat of the passenger to the driver seat (Par. [0064] lines 2-13 teaches the autonomous driving control unit acquires various kinds of information about occupants from the occupants including the facing direction and position of the occupant’s seat, and then alerts an occupant who is suitable to be a driver; and Par. [0091] lines 1-5 teaches before switching from autonomous driving mode to manual driving mode, the autonomous driving control unit controls the seat position changing unit so as to move the alerted occupant to the driving position)”.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the apparatus taught by the combination of Ricci and Miller a seat moving unit that moves the seat of the passenger determined to be able to drive the vehicle to the driver’s seat as taught by Yamada.
	The motivation for doing so would be to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from autonomous driving mode to manual driving mode (Yamada, Par. [0022] lines 3-6).
Regarding claim 5, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “an output unit configured to inform a driver of the switch-over of the control authority by the control unit”.
an output unit configured to inform a driver of the switch-over of the control authority by the control unit (Par. [0057] lines 9-17 teaches in the case of switching from autonomous driving mode to manual driving mode because of a command from the occupant, the autonomous driving control unit outputs information indicating that responsibility for driving has been transferred)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the apparatus taught by Ricci and Miller an output unit that informs a driver of the vehicle manual control switch-over as taught by Yamada.
	The motivation for doing so would be to implement the switch from autonomous driving mode to manual driving mode safely (Yamada, Par. [0021] lines 8-10).
Regarding claim 12, the combination of Ricci and Miller teaches all the limitations of claim 8 above, however the combination of Ricci and Miller does not explicitly teach “informing, by the control unit, a driver that the control authority was switched to the manual mode, through an output unit”.
	From the same field of endeavor, Yamada teaches “informing, by the control unit, a driver that the control authority was switched to the manual mode, through an output unit (Par. [0057] lines 9-17 teaches in the case of switching from autonomous driving mode to manual driving mode because of a command from the occupant, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the method taught by Ricci and Miller informing a driver of the vehicle manual control switch-over as taught by Yamada.
	The motivation for doing so would be to implement the switch from autonomous driving mode to manual driving mode safely (Yamada, Par. [0021] lines 8-10).

Claims 6-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) and further in view of Takeda et al. (US 2021/0080949 A1).
Regarding claim 6, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “wherein, when it is determined that the passenger can drive the vehicle, the control unit infers whether the passenger holds the steering wheel”.
	From the same field of endeavor, Takeda teaches “wherein, when it is determined that the passenger can drive the vehicle, the control unit infers whether the passenger holds the steering wheel (Fig. 4-6; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Takeda to have the control unit taught by the combination of Ricci and Miller infer whether the passenger holds the steering wheel when it is determined the passenger can drive the vehicle as taught by Takeda.
	The motivation for doing so would be to transfer the driving authority to the driver at a more appropriate time when switching from 
Regarding claim 7, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 6 above, and further teaches “wherein, when it is inferred that the passenger does not hold the steering wheel, the control unit stops the vehicle through an autonomous driving unit (Takeda, Par. [0071] lines 2-8 teaches when it is detected that the steering wheel is not gripped continuously, the escape driving sequence is executed; and Par. [0060] lines 9-12 teaches an escape driving sequence searches for an escape area where the vehicle is slowly driven to and stopped at the escape area)”.
Regarding claim 8, Ricci teaches “A method for switching a control authority of an autonomous vehicle (Abstract lines 1-2 teaches a system to access user profiles that govern one or more vehicle functions; and Par. [0024] lines 1-2 teaches a method to associate a user profile with a vehicle), comprising: receiving, by a control unit, an image form a capturing unit (Fig. 6B shows image sensors 622A-B inside the vehicle 104); inferring, by the control unit, a presence of a passenger from the image through information stored in a storage unit; determining, by the control unit, whether the passenger can drive the vehicle, after the inferring of the presence of the passenger (Par. [0226] lines 1-2 teaches the vehicle control system interacts with a memory or storage system that stores system data; Par. [0291] lines 3-5 teaches the vehicle sensors detecting the presence of an individual within one of the zones 512 inside the vehicle; and Par. [0316] lines 1-3 teaches image sensors 622A-B are 216 inside the vehicle 104; and Par. [0461] lines 1-6 teaches the vehicle control system 204 receives the information from the sensors (such as image sensors 622A-B) and uses that information to search the database that is stored within the system data and compares the sensor data to ID characteristics to determine if the person has been identified); inferring, by the control unit, whether a passenger holds the steering wheel (Par. [0312] lines 6-7 teaches other sensors can detect that the driver has at least one hand on a steering wheel)”, however Ricci does not explicitly teach receiving the image “according to a manual mode switch request”, the information stored in the storage unit is “learning information and weights”, and the control unit inferring “an age of the passenger from the image through learning information and weights”, inferring whether the passenger holds the steering wheel “according to the determination result of the determining of whether the passenger can drive the vehicle; and switching, by the control unit, a control authority of the vehicle to a manual mode according to the result of the inferring of whether the passenger hold the steering wheel”.
	From the same field of endeavor, Miller teaches receiving the image “according to a manual mode switch request (Par. [0079] lines 1-8 teaches the occupant sensing controller processing data of occupants received from the interior video camera system to develop demographic metadata on the occupants of the vehicle; Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle; Par. [0042] learning information and weights”, and the control unit configured inferring “an age of the passenger from the image through learning information and weights (Par. [0079] lines 1-8 teaches the occupant sensing controller performs machine learning functions, and the database stores learning engines executable by the occupant sensing controller to process data of occupants received from the interior video camera system and develop demographic metadata on the occupants of the vehicle; and Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle)” and “switching, by the control unit, the control authority of the vehicle to a manual mode (Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request)), the system permits the occupant to obtain manual driving control (switches control authority to manual mode))”.

	The motivation for doing so would be to use age-based detection of a vehicle operator as a safeguard against a child operating a vehicle on their own (Miller, Par. [0075] lines 4-6).
	However, the combination of Ricci and Miller does not explicitly teach inferring whether the passenger holds the steering wheel “according to the determination result of the determining of whether the passenger can drive the vehicle” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel”.
	From the same field of endeavor, Takeda teaches inferring whether the passenger holds the steering wheel “according to the determination result of the determining of whether the passenger can drive the vehicle (Fig. 4-5; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel)” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel (Fig. 6; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Takeda to infer whether the passenger holds the steering wheel taught by the combination of Ricci and Miller according to determining if the passenger can drive the vehicle as taught by Takeda and to switch the control authority to the manual mode taught by the combination of Ricci and Miller according to determining if the passenger holds the steering wheel as taught by Takeda.
	The motivation for doing so would be to transfer the driving authority to the driver at a more appropriate time when switching from 
Regarding claim 13, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 8 above, and further teaches “wherein, in the determining of whether the passenger can drive the vehicle, when it is determined that the passenger can drive the vehicle, the control unit performs the step of inferring whether the passenger holds the steering wheel (Takeda, Fig. 4-6; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in 121 completion of the transfer of the driving authority is notified)”.
Regarding claim 14, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 13 above, and further teaches “wherein, in the inferring whether the passenger holds the steering wheel, when it is inferred that the passenger does not hold the steering wheel, the control unit stops the vehicle through an autonomous driving unit (Takeda, Par. [0071] lines 2-8 teaches when it is detected that the steering wheel is not gripped continuously, the escape driving sequence is executed; and Par. [0060] lines 9-12 teaches an escape driving sequence searches for an escape area where the vehicle is slowly driven to and stopped at the escape area)”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1), in view of Takeda et al. (US 2021/0080949 A1), and further in view of Yamada (US 2017/0028987 A1).
Regarding claim 10, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 8 above, however the combination of Ricci, Miller, and Takeda does not explicitly teach “determining, by the control unit, whether the passenger who can drive the vehicle is seated in a driver seat, after the determining of whether the passenger can drive the vehicle; and operating, by the control unit, a seat moving unit to move the seat of the passenger to the driver seat, according to a result of the determining of whether the passenger is seated in the driver seat”.
determining, by the control unit, whether the passenger who can drive the vehicle is seated in a driver seat, after the determining of whether the passenger can drive the vehicle; and operating, by the control unit, a seat moving unit to move the seat of the passenger to the driver seat, according to a result of the determining of whether the passenger is seated in the driver seat (Par. [0060] lines 1-8 teaches a seat position changing unit that changes the facing directions and positions of each of a plural number of seats provided in the vehicle to change the seat arrangements; Par. [0064] lines 2-13 teaches the autonomous driving control unit acquires various kinds of information about occupants from the occupants including the facing direction and position of the occupant’s seat, and then alerts an occupant who is suitable to be a driver; and Par. [0091] lines 1-5 teaches before switching from autonomous driving mode to manual driving mode, the autonomous driving control unit controls the seat position changing unit so as to move the alerted occupant to the driving position (implying that the control unit determines the position of the suitable driver occupant after it has determined that the occupant is suitable to drive the vehicle in order to then move the position of the suitable driver occupant to the driver seat))”.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci, Miller, and Takeda to incorporate the teachings of Yamada to include in the method taught by the combination of Ricci, Miller, and Takeda determining whether the 
	The motivation for doing so would be to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from autonomous driving mode to manual driving mode (Yamada, Par. [0022] lines 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665